                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

BRITTANY ALLISON,

       Plaintiff,

       vs.                                                  No. CV 18-401 KG/SCY

CITY OF FARMINGTON,
FARMINGTON POLICE DEPARTMENT,
STEVEN HEBBE, in his individual capacity, and
BRIAN JOHNSTON, in his individual capacity,

       Defendants.

                                   PARTIAL JUDGMENT

       Having granted Defendants City of Farmington, Farmington Police Department, Steven

Hebbe, and Brian Johnston’s (Defendants) Motion to Dismiss Count I and Count III of Plaintiff’s

Complaint by Memorandum Opinion and Order on June 11, 2019 (Doc. 67), and having denied

as moot Plaintiff Brittany Allison’s Motion for Summary Judgment on Counts I and III of the

Originally-Filed Complaint by Summary Order filed contemporaneously herewith (Doc. 68),

       IT IS ORDERED THAT

       1. Judgment is entered against Plaintiff Brittany Allison on Counts I and III of her

             Complaint; and

       2. Counts I and III of Plaintiff Brittany Allison’s Complaint are dismissed without

             prejudice.



                                                    ____________________________________
                                                    UNITED STATES DISTRICT JUDGE
